Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Applicant is required to make the following species election:
Elect one species of compound of Formula (I) or a specifically disclosed combination of compound of Formula (I) 
Note: Applicant MUST provide at least one of the following: (i) a chemical name of the elected compound; (ii) a CAS Registry number for the elected compound; (iii) a structural depiction of the elected compound; (iv) the identity of each and every substituent contained therein the elected compound (i.e., Ra-d, R1-R3); as well as the claims readable upon the elected compound.
Election of the cancer species or a specifically disclosed combination of cancer, for example hematological or colorectal cancer as recited in Claims 36 and 37, respectively.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  at least Claim 1.

The species lack unity of invention because the special technical feature of Formula I structure does not make a contribution over the prior art in view of McCall et al. (WO 2011/028947 A2), hereinafter McCall. Whether a particular technical feature makes a "contribution" over the prior art, and therefore constitutes a "special technical feature," is considered with respect to novelty and inventive step. The shared technical feature, Formula I, lacks novelty or inventive step because McCall relates a Formula 1 (Fig. 1 below; McCall, Claim 1) having a similar structure, and a method of treating cancer or metabolic disease with a therapeutically effective amount of compounds of Formula 1 (McCall, Claim 24; p. 4, 1st paragraph).

    PNG
    media_image1.png
    122
    268
    media_image1.png
    Greyscale
        
Figure 1. McCall’s Formula I
McCall teaches heterocyclic compounds and compositions and the methods of using these for treatment of diseases such as diabetes mellitus and cancer (Abstract; p. 4, 1st paragraph; p. 19, entire page; Claim 24).  McCall’s Formula I features X1 and X2 which may be CH or N; R1 and R2 may be alkyl or heterocyclyl, NR5R6 etc., any of which may be optionally substituted, with the proviso that at least one of R1 or R2 is NR5R6; R3 may be hydrogen, etc.; R4 may be NO2, ester, etc.; R18 and R19 may be cycloalkyl, heterocyclyl, etc.; m and n may be 0-2 (Claim 1). The closest structure to the claimed compound is McCall’s Example 4 (p. 55; Fig. 2 below).

    PNG
    media_image2.png
    185
    308
    media_image2.png
    Greyscale

Figure 2. 3-(4-Methylpiperazin-l-yl)-2-phenylquinoxaline-6-carboxylic acid

Storr is in the related field of cancer research and describes calpain activity being involved in tumor pathogenesis (Abstract). Storr discuss calpain inhibition strategies (p. 369, Therapeutic intervention and calpain inhibition section).  Ramachandran identifies potent inhibitors of calpain, including compound 660662, which is one of three inhibitors with highest binding energy (p. 2454, L. Col., paragraph 4 to entire R. Col).  Compound 660662 features the core quinoxaline, the piperidinyl group, and the cyano and acetamide group on R6 and R7 as instantly claimed. 

    PNG
    media_image3.png
    304
    296
    media_image3.png
    Greyscale

Figure 3. Ramachandran Figure 6, Compound 660662
With the nitro group at R4 in lieu of the carboxylic acid, a person skilled in the art would further modify the structure of McCall in Figure 2 based on the teachings of Storr and Ramachandran. A skilled artisan would modify McCall’s Formula I compound in Figure 2 above replacing the phenyl group with a CH substituted with a cyano and cyclohexyl carboxamide group per Ramachandran’s compound 660662 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y.S./Examiner, Art Unit 1616                                                                                                                                                                                                        
/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616